August 27, 2004


Mr. P. Michael Jung
Strasburger & Price, L.L.P.
901 Main Street, Suite 4300
Dallas, TX 75202-3794

Mr. Grant Kaiser
The Kaiser Firm, L.L.P.
440 Louisiana Street, Suite 1818
Houston, TX 77002-1634
Mr. Donald G. Wilhelm
Wilhelm Law Firm
440 Louisiana, Suite 1818
Houston, TX 77002-1638

RE:   Case Number:  01-0030
      Court of Appeals Number:  14-98-00775-CV
      Trial Court Number:  94-038828

Style:      NISSAN MOTOR COMPANY LTD. A/K/A NISSAN MOTOR COMPANY AND NISSAN
      MOTOR CORPORATION IN U.S.A.
      v.
      MARIAN ARMSTRONG

Dear Counsel:

      Today the Supreme Court of Texas denied the motion  to  take  judicial
notice and delivered the  enclosed  opinions  and  judgment  in  the  above-
referenced cause.   (Justice Schneider not sitting)
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Charles      |
|   |Bacarisse        |
|   |Mr. Ed Wells     |
|   |Mr. Craig A.     |
|   |Morgan           |
|   |Mr. Joe R.       |
|   |Greenhill        |